Citation Nr: 0815523	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for Alzheimer dementia, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to April 
1958.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which rated the veteran's Alzheimer dementia as 
50 percent disabling.

In his September 2006 substantive appeal, the veteran 
appeared to claim entitlement to a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU).  As that claim has not been developed 
for appellate review, the Board refers it to the RO for 
appropriate action.


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's Alzheimer dementia is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to impairment of short- and long-term 
memory and impaired judgment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for Alzheimer dementia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Codes (DCs) 9304, 9312 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In September 2005, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  In April 2008, the 
veteran indicated the he had no additional evidence to submit 
in support of his increased rating claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in March 2006.  It is therefore inherent in the claim 
that the veteran had actual knowledge of the rating element 
of his increased rating claim.

The Board acknowledges that the notice sent to the veteran in 
September 2005 does not meet the requirements of Vazquez-
Flores and is not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the September 2005 notice he was told to 
submit evidence showing that his service-connected disorder 
had increased in severity.  He was informed that this 
evidence may include a statement from his doctor, containing 
the physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examinations and 
tests.  He was also informed that he may submit statements 
from individuals describing their personal observations as to 
how the veteran's disability has worsened.  In the March 2006 
Dingess notice letter, he was provided examples of evidence 
that may affect his disability rating including VA or other 
federal treatment records; recent Social Security 
determinations; or statements from employers as to his job 
performance, lost time, or other information regarding how 
his condition affected his ability to work.  In addition, the 
August 2006 statement of the case included the scheduler 
criteria and diagnostic code needed to support an increased 
rating for the veteran's disability.  Based on the evidence 
above, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
increased rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected by statements 
made in the January 2006 notice of disagreement and September 
2006 substantive appeal in which he discussed the severity of 
his disability and its affect on his daily life and 
employment.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further, 
VA medical examinations pertinent to the claim were obtained 
in October 2005 and February 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9304, a 50 percent disability rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 50 percent for 
Alzheimer dementia.

The veteran underwent a VA neurological disorders examination 
in October 2005.   A review of the veteran's electronic 
medical chart reflected that the veteran scored a 26 out of 
30 on a Mini-Mental State Examination (MMSE) in July 2005.  
He failed orientation, attention, and recall tests.  He 
recalled a brain concussion from boxing during his service 
and indicated that after service, his was employed as a 
furniture repairer.  He had recently experienced 
forgetfulness and stopped working three or four years ago due 
to memory problems, which included forgetting to eat on 
occasion.  The examiner noted that a May 2002 MRI revealed 
significant brain atrophy and increased ventricular size, 
more than expected for his age.  A previous CT scan confirmed 
ventriculomegaly.  On examination, he had a normal gait, 
speech, and personal appearance.  On the MMSE, he scored only 
five points on the orientation subtest.  He was able to 
immediately recall the three words given, but was only able 
to recall one on delayed recall.  The final MMSE score was 18 
out of 30.  Judgment was impaired.  On neurological 
examination, the cranial nerve, motor, and sensory functions 
were within normal limits without cerebellarataxia or motor 
incoordination.  The diagnoses were history of service-
connected brain concussion with amnestic syndrome during 
boxing; and mild to moderate dementia more likely than not 
due to early Alzheimer, in addition to brain atrophy 
secondary to repeated punch trauma during service.

VA medical records dated in January 2006 are negative for 
consciousness, dizziness, or seizures.  The veteran was alert 
and oriented in time, and had a normal cranial examination 
with no gross neurologic deterioration.  A May 2006 
neurologic examination revealed no gross motor or sensory 
deficit.

The veteran underwent a VA neurological disorders in February 
2008.  The veteran complained of suffering from progressive 
memory loss since service.  He reported that although he 
lives alone, his brother-in-law buys his groceries, cooks for 
him, and does the driving since he got lost a few years ago.  
He complained that he was unable to clean his home due to 
body aches.  He is also forgets to eat and pay his bills so 
his daughter sometimes helps him.  The examiner noted that 
the veteran's condition had progressively worsened since the 
onset of his disability.  He did not have normal mental 
status examination.  He was alert and oriented, and speech 
and language were normal.  He achieved a MMSE score of 24 out 
of 30.  Cranial nerves were intact with a normal cerebellar 
exam.  The diagnoses were mild Alzheimer's disease and mild 
amnestic disorder.

The Board finds that a rating in excess of 50 percent for the 
veteran's service-connected Alzheimer dementia is not 
warranted.  The competent medical evidence shows that the 
veteran had an MMSE score of 26 out of 30 in July 2005.  
While he achieved a score of only 18 out of 30 on MMSE in 
October 2005, in February 2008 his MMSE score improved to 24 
out of 30.  The competent medical evidence does not reflect 
any impairment caused by suicidal ideation or obsessional 
rituals; speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression; impaired 
impulse control; spatial disorientation; or neglect of 
personal appearance and hygiene.  Therefore, the Board finds 
that the competent medical evidence does not support a rating 
greater than 50 percent for Alzheimer dementia.

The Board notes that the veteran claims that his disability 
should have been rated under Diagnostic Code 9312 for 
dementia of the Alzheimer's type as opposed to Diagnostic 
Code 9304 for dementia due to head trauma.  However, since 
the scheduler criteria for an increased rating is the same 
for both DCs, the veteran is not entitled to an increased 
rating under DC 9304 or DC 9312.  38 C.F.R. § 4.130 (2007).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his Alzheimer dementia.  Neither does the record reflect 
marked interference with his employment solely due to his 
service-connected disability.  During the October 2005 VA 
examination, the veteran reported that he stopped working 
three or four years ago due to memory problems.  However, he 
did not submit any objective evidence to corroborate his 
claim.  Here, the record does not support a finding that the 
veteran is unemployed due solely to his service-connected 
disability.  For these reasons, the Board finds that referral 
for consideration of the assignment of an extraschedular 
rating for this disability is not warranted.

The Board recognizes the veteran's contentions at to the 
severity of his disability.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson, however, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. Vet. App. 67 (1997).  
As a result, the veteran's own assertions do not constitute 
competent medical evidence in support of an increased rating 
for Alzheimer dementia.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for a rating in 
excess of 50 percent for Alzheimer dementia and his claim is 
therefore denied.


ORDER

A rating in excess of 50 percent for Alzheimer with dementia, 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


